Title: From Thomas Jefferson to John Bartram, with Enclosure, 27 January 1786
From: Jefferson, Thomas
To: Bartram, John




Sir
Paris Jan. 27. 1786.

By Mr. Bingham who left Paris about a fortnight ago I took the liberty of asking your acceptance of a copy of Linnaeus’s Systema Vegetabilium translated into English and enlarged with many new plants furnished by Linnaeus the son and which have never before been published.
Inclosed is a list of plants and seeds which I should be very glad to obtain from America for a friend here whom I wish much to  oblige. I have stated the Linnaean name to every one except those which are mentioned otherwise. I will pray you to send me these plants and seeds, packed in that careful manner with which you are so perfectly acquainted. For the time of the year proper to send them, I leave it to yourself, only hoping it will be as soon as the proper season will admit. Mr. F. Hopkinson will have the goodness to pay your demand for these things, and the expences attending them. Mr. Rob. Morris will have occasion to send many vessels to France. Some of these will probably come to Havre. This would be the best port to send them to, because they would come from thence by water. But if no opportunity occurs to that port, let them come to Nantes or l’Orient. In every case address them to the care of the American Consul at the port. Your favor herein will greatly oblige Sir your most obedient humble servant,

Th: Jefferson



Enclosure


Plants.
Andromeda arborea.
Campanula perfoliata.



  Clethra.
Campanula Americana of Millar.



  Geranium maculatum.



  Geranium gibbosum.
Diospyros Virginiana.



  Itea.
Fraxinus Americana.



  Kalmia latifolia.
Guilandina Bonduc.



  Kalmia angustifolia.
Gleditsia triacanthos.



  Laurus Benzoin
Halesia tetraptera.



  Laurus Sassafras.
Juglans nigra.



  Lilium Canadense.
Juglans cinerea.



Magnolia
  grandiflora.
Juglans alba.




  glauca.
  Juglans alba, fructu minori cortice glabro, not described by Linneus.




  acuminata.




  tripetala.



  Nyssa.
  Juglans cortice squamosa. Clayton.



  Quercus phellos.



  Rhododendron maximum.
uniperus Virginica.




  Liriodendron tulipifera, in quantity.


Seeds.
  Annona



  Azalea nudiflora.
Liquidambar styraciflua.



Acer
  negundo.
Prunus Virginiana.




  rubrum.
Pinus Balsamea.




  Pensylvanicum.
Ptelea trifoliata.



  Cornus florida.
Ptelea pinnata.



  Chionanthus Virginica.
Phytolacca decandra.



  Ceanothus Americana.
Populus heterophylla.



  Cupressus disticha.
  Quercus Virginiana, of Millar.



  Cupressus thyoides.



  Crataegus tomentosa.
Rhus glabrum.




  Rhus Coppallinum.
Viburnum acerifolium.



  Robinia Pseudo-acacia
Viburnum nudum


Padus foliis lanceolatis, acuté denticulatis, sempervirentibus, called in America Bastard Mahogany. This description is not Linnaean. Perhaps Mr. Bartram may know what plant it belongs to.

